SAVOY, Judge
(concurring).
I concur in the majority opinion rendered in the instant case for the reason that the preponderance of the medical testimony is to the effect that the plaintiff had fully recovered from his injury on September 27, 1960.
Dr. Peter A. Viglia, a general practitioner, testified on behalf of plaintiff. He was the first one to examine plaintiff after his accident. He found plaintiff had a muscle strain of the upper lumbar area. He treated plaintiff for some time and then referred *411him to Dr. George P. Schneider, a specialist in orthopedics, for examination and evaluation. After sending plaintiff to Dr. Schneider, Dr. Viglia was in constant consultation with Dr. Schneider and at the trial he adopted Dr. Schneider’s opinion as to the disability of plaintiff as his own.
Dr. Schneider, an orthopedic surgeon called as a witness for plaintiff, testified that upon his initial examination he found plaintiff to be suffering from a mild back injury. Upon re-examination, the doctor was of the opinion that plaintiff was suffering from a slight left lateral compression fracture at L-2.
Two well-qualified radiologists were called as witnesses by defendant, namely, Dr. Frank E. Marek and Dr. Donald E. Robinson. They testified that after having made x-rays of plaintiff’s back, they were of the positive opinion that plaintiff did not suffer a compression fracture at L-2.
Drs. Jerome W. Ambrister and Charles V. Hatchette, specialists in orthopedics, examined plaintiff and both were of the opinion that plaintiff could return to his former employment.
Even Dr. Schneider admitted that all plaintiff needed was to do some work in order to tone his back muscles. On September 12, 1960, he rendered a report of an examination made of plaintiff on August 5, 1960, in which he found that the only remaining symptoms of the injury was tightness in the erector spinae muscle masses of the back and the hamstring musculature in both legs and marked discomfort on direct palpation over the injured lumbar vertebra. In said report Dr. Schneider recommended “that the procedure of choice was the resumption of his usual activities” which should rehabilitate the said muscles within six to eight weeks after his said examination of August 5, 1960.
For the reasons assigned above, I concur in the results reached in the majority opinion.